 1   Jeffrey H. Lowenthal (State Bar No. 111763)
     Dana M. Andreoli (State Bar No. 262068)
 2   Cody T. Stroman (State Bar No. 303413)
     STEYER LOWENTHAL BOODROOKAS
 3    ALVAREZ & SMITH LLP
     235 Pine Street, 15th Floor
 4   San Francisco, California 94104
     Telephone: (415) 421-3400
 5   Facsimile: (415) 421-2234
     E-mail:      jlowenthal@steyerlaw.com
 6                dandreoli@steyerlaw.com
                  cstroman@steyerlaw.com
 7
     Attorneys for Defendant
 8   Double AA Corporation
 9
                                 UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11

12
     NIRAL PATEL, an individual,                   Case No. 3:19-cv-02625-HSG
13
                           Plaintiff,
14                                                 STIPULATION AND [PROPOSED] ORDER
            v.                                     REGARDING RESPONSIVE PLEADING
15                                                 DEADLINE AND PRELIMINARY
     DOUBLE AA CORPORATION, a                      INJUNCTION HEARING
16   California Corporation, and DOES 1-20,

17                         Defendants.

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING DEADLINE TO FILE RESPONSIVE PLEADING
     AND PRELIMINARY INJUNCTION HEARING
 1          Plaintiff Niral Patel (“Plaintiff”) and defendant Double AA Corporation (“Defendant”)
 2   (collectively, the “Parties”), by and through their respective counsel of record, hereby stipulate
 3   and agree as follows:
 4          WHEREAS, Plaintiff filed his Complaint on May 14, 2019 and served it on Defendant on
 5   May 21, 2019, making Defendant’s responsive pleading currently due June 11, 2019.
 6          WHEREAS, Plaintiff filed an Application for Preliminary Injunction on May 31, 2019
 7   and the hearing on Plaintiff’s Application for Preliminary Injunction is currently set for July 8,
 8   2019 at 9:30 am in this Court.
 9          WHEREAS, the Parties have agreed to mediate this matter and to the following schedule
10   for the filing of Defendant’s responsive pleading and briefing and hearing for the Preliminary
11   Injunction:
12      1. Defendant’s responsive pleading is due on September 16, 2019;
13      2. The Parties request that Court set the hearing for Plaintiff’s Application for Preliminary
14          Injunction on, or after, October 1, 2019, but not the week of October 14, 2019, to allow
15          the Parties time to mediate this matter;
16      3. Defendant’s response to Plaintiff’s Application for Preliminary Injunction will be due 30
17          days prior to the date set by the Court for the hearing on Plaintiff’s Application for
18          Preliminary Injunction; and
19      4. Plaintiff’s reply for Plaintiff’s Application for Preliminary Injunction will be due 15 days
20          prior to the date set by the Court for the hearing on Plaintiff’s Application for Preliminary
21          Injunction.
22          WHEREAS, Defendant agrees to not take any action against Plaintiff and to maintain the
23   status quo pending the outcome of the mediation and, if necessary, the Court’s ruling on
24   Plaintiff’s Application for Preliminary Injunction.
25          NOW, THEREFORE, IT IS HEREBY STIPULATED between the Parties, by and
26   through their respective attorneys of records, that the dates and deadlines listed above be set by
27   the Court.
28          IT IS SO STIPULATED.
                                                        2
      STIPULATION AND [PROPOSED] ORDER REGARDING DEADLINE TO FILE RESPONSIVE PLEADING
      AND PRELIMINARY INJUNCTION HEARING
 1   Dated: June 10, 2019              STEYER LOWENTHAL BOODROOKAS
                                       ALVAREZ & SMITH LLP
 2

 3                                     By:_/s/ Jeffrey H. Lowenthal_____________
                                          Jeffrey H. Lowenthal
 4                                        Dana M. Andreoli
                                          Cody T. Stroman
 5                                        Attorneys for Defendant
                                          Double AA Corporation
 6
     Dated: June 10, 2019              LAGARIAS, NAPELL & DILLON, LLP
 7

 8                                     By:_/s/ Peter C. Lagarias__________
                                          Peter C. Lagarias
 9                                        Bruce J. Napell
                                          Attorneys for Plaintiff
10                                        Niral Patel
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
     STIPULATION AND [PROPOSED] ORDER REGARDING DEADLINE TO FILE RESPONSIVE PLEADING
     AND PRELIMINARY INJUNCTION HEARING
 1                                              Attestation
 2          Pursuant to Northern District L.R. 5-1(i)(3) regarding signatures, I hereby attest that
 3   concurrence in the filing of this document has been obtained from each of the other signatories. I
 4   declare under penalty of perjury under the laws of the United States of American that the
 5   foregoing is true and correct.
 6
      Dated: June 10, 2019                      STEYER LOWENTHAL BOODROOKAS
 7                                              ALVAREZ & SMITH LLP
 8
                                                By:_/s/ Jeffrey H. Lowenthal____________
 9                                                 Jeffrey H. Lowenthal
                                                   Dana M. Andreoli
10                                                 Cody T. Stroman
                                                   Attorneys for Defendant
11                                                 Double AA Corporation
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
      STIPULATION AND [PROPOSED] ORDER REGARDING DEADLINE TO FILE RESPONSIVE PLEADING
      AND PRELIMINARY INJUNCTION HEARING
 1                                                ORDER
 2          PURSUANT TO STIPULATION, IT IS SO ORDERED, that the following dates and
 3   deadlines be set in regards to Defendant’s responsive pleading and Plaintiff’s Application for
 4   Preliminary Injunction:
 5      1. Defendant’s responsive pleading is due on September 16, 2019;
 6      2. The hearing on Plaintiff’s Application for Preliminary Injunction shall be held on
 7          _______________;
            October 24, 2019 at 2:00 p.m.;
 8      3. Defendant’s response to Plaintiff’s Application for Preliminary Injunction is due 30 days
 9          prior to the date set by the Court for the hearing on Plaintiff’s Application for Preliminary
10          Injunction; and
11      4. Plaintiff’s reply for Plaintiff’s Application for Preliminary Injunction will is due 15 days
12          prior to the date set by the Court for the hearing on Plaintiff’s Application for Preliminary
13          Injunction.
14      5. As stipulated by the parties, Defendant agrees to not take any action against Plaintiff and
15          to maintain the status quo pending the outcome of the mediation and, if necessary, the
16          Court’s ruling on Plaintiff’s Application for Preliminary Injunction.
17

18          IT IS SO ORDERED.
19

20   Dated: __________
             6/14/2019                                     ___________________________________
21                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                       5
      STIPULATION AND [PROPOSED] ORDER REGARDING DEADLINE TO FILE RESPONSIVE PLEADING
      AND PRELIMINARY INJUNCTION HEARING
